UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 6, 2012 NetLogic Microsystems, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-50838 77-0455244 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 3975 Freedom Circle, Santa Clara, CA 95054 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (408)454-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. The information contained in this report and the exhibit attached hereto is furnished solely pursuant to Item2.02 of Form 8-K and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The information contained herein and the exhibit attached hereto shall not be incorporated by reference into any filing with the Securities and Exchange Commission made by NetLogic Microsystems, Inc., whether made before or after the date hereof, except as shall be expressly set forth by specific reference in such filing. On February 9, 2012, we issued a press release announcing our preliminary financial information for the three months and twelve months ended December 31, 2011, which is included in this report as Exhibit 99.1. The press release should be read in conjunction with the statements regarding forward-looking statements that are included in the text of the press release. Item4.02(a) Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review On February 6, 2012, the Company concludedit is necessary to correct, by restating its previously issued financial statements for the three months ended March 31, 2011, six months ended June 30, 2011, and three and nine-months ended September 30, 2011, for material errors related to the understatement of expenses consisting of $4.0 million of stock compensation expenses and $0.4 million of severance expenses, and related tax effect, associated with an employment arrangement that should have been recorded during the three months ended March 31, 2011.In addition, the Company is correcting an under accrual of acquisition-related costs, consisting of legal expenses of $0.7 million that should have been recorded during the three months ended September 30, 3011. Consequently, the consolidated financial statements and related financial information contained in such previously filed quarterly reports on Form 10-Q for the quarters ended March 31, 2011, June 30, 2011, and September 30, 2011 should no longer be relied upon.Additionally, the Company has re-evaluated its prior conclusions on the effectiveness of its disclosure controls and procedures for the evaluation of the accounting for non-standard equity transactions and concluded that a material weakness existed.New processes are being adopted and operational controls are being strengthened to address this issue going forward. The Company currently expects to disclose restated financial statements for the affected periods in conjunction with the filing of its 2011 annual report on Form 10-K, which it expects to file on or about February 15, 2012. The decision to restate the Company’s previously issued financial statement was made by the Audit Committee of the Company’s Board of Directors, following consultation with and upon the recommendation of management.The Company discussed the matters relating to the restatement with PricewaterhouseCoopers, LLP, the Company’s independent registered public accounting firm. Restatement Adjustments In connection with the departure of an officer and the payment of his separation package which occurred in December 2011, the Company determined that the severance benefit should have been recorded as an expense during the three months ended March 31, 2011, when the Company confirmed that the officer would be entitled to those benefits upon his elective resignation, rather than when he did resign in December 2011.Consequently, cash severance expenses of $384,000, as well as stock compensation expenses of $4,013,000 associated with accelerated vesting of 226,934 common shares with respect to stock options and 126,072 common shares from awards of restricted stock units should have been accrued in a prior period, specifically the three months ended March 31, 2011.There were no impacts on any other quarterly periods. In addition, the Company is correcting an under accrual of acquisition-related costs, consisting of legal expenses of $723,000 during the three months ended September 30, 3011. The table below reflects the breakdown by quarter of the restatement adjustments to net income (loss) and total adjustments for the nine months ended September 30, 2011. The consolidated financial statements will be restated as follows (in thousands): Net income (loss), as previously reported Stock compen-sation Cash severance Acquisition-related costs Benefit from income taxes Total adjustments, net of tax Net income (loss), as restated Three months ended March 31, 2011 $ $ ) $ ) $
